DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2022 has been entered.
In the amendments filed on 10/25/2022, claims 1-4, 9-10, and 12-20 are pending. Claims 1 and 4 are amended. Claims 5-8 and 11 are canceled. Claims 12-20 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 9-10, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites the limitation “a poloxamer composition derived from poloxamer 188 and having the formula I: 
    PNG
    media_image1.png
    94
    448
    media_image1.png
    Greyscale
 wherein y is about 15 to about 26; the sum of x and z is from about 81 to about 100; and the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol”, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is because the breadth of the claims, the nature of the invention, and the amount of direction provided by the inventor are that a poloxamer composition having the formula I has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol. However, the state of the prior art, the level of one of ordinary skill, and the level of predictability in the art are that a poloxamer composition having the formula I must have an average molecular weight of at least 4457.441 g/mol and at most 5933.306 g/mol. This is based on the calculations 12.011 g/mol * (2*81+3*15) + 1.00784 g/mol * (1+4*81+6*15+1) + 15.999 g/mol * (1*81+1*15+1) = 4457.441 g/mol and 12.011 g/mol * (2*100+3*26) + 1.00784 g/mol * (1+4*100+6*26+1) + 15.999 g/mol * (1*100+1*26+1) = 5933.306 g/mol. There are no working examples in the specification of the instant application that provides the values of x, y, and z of the poloxamer composition. There is no quantity of experimentation that could make or use the invention based on the content of the disclosure, such that a poloxamer composition having the formula I has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol because a poloxamer composition having the formula I must have an average molecular weight of at least 4457.441 g/mol and at most 5933.306 g/mol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vissvesvaran et al. (WO 2015/148736 A1, cited in IDS).
Regarding claim 13, Vissvesvaran teaches a cell culture medium comprising a poloxamer prepared by a method [0011], wherein the poloxamer has a formula of HO(C2H4O)n(C3H6O)m(C2H4O)nH, wherein n is from about 60 to about 150, and m is from about 25 to about 60, wherein the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol [0079], which reads on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I wherein x, y, and z are positive integers such that the composition has an average molecular weight in the range of 6,000 g/mol to 18,000 g/mol.
Vissvesvaran does not teach with sufficient specificity wherein x, y, and z are positive integers such that the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the average molecular weight of Vissvesvaran’s poloxamer to be from about 6,000 to about 7,600 Daltons, which would read on wherein x, y, and z are positive integers such that the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an average molecular weight that is suitable for Vissvesvaran’s poloxamer because Vissvesvaran teaches that the poloxamer has a formula of HO(C2H4O)n(C3H6O)m(C2H4O)nH, wherein n is from about 60 to about 150, and m is from about 25 to about 60, wherein the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol or from about 7680 to about 9510 g/mol [0079], which encompasses or overlaps with from about 6,000 to about 7,600 Daltons. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 14, Vissvesvaran teaches that the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol or from about 7680 to about 9510 g/mol [0079], which reads on wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 18,000 g/mol.
Vissvesvaran does not teach with sufficient specificity wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,400 g/mol, about 6,000 g/mol to about 7,200 g/mol, about 6,000 g/mol to about 7,000 g/mol, about 6,000 g/mol to about 6,800 g/mol, about 6,000 to about 6,600 g/mol, about 6,000 g/mol to about 6,400 g/mol, or about 6,000 g/mol to about 6,200 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the average molecular weight of Vissvesvaran’s poloxamer to be from about 6,000 to about 7,400 Daltons, which would read on wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,400 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an average molecular weight that is suitable for Vissvesvaran’s poloxamer because Vissvesvaran teaches that the poloxamer has a formula of HO(C2H4O)n(C3H6O)m(C2H4O)nH, wherein n is from about 60 to about 150, and m is from about 25 to about 60, wherein the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol or from about 7680 to about 9510 g/mol [0079], which encompasses or overlaps with from about 6,000 to about 7,400 Daltons. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 15, Vissvesvaran teaches that the cell culture medium [0011] is a chemically defined medium [0089], which reads on wherein the culture medium is a chemically defined medium as claimed.
Regarding claim 16, Vissvesvaran teaches that the cell culture medium [0011] is supplemented with buffers [0091], which reads on the culture medium of claim 13, further comprising one or more buffer components as claimed.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vissvesvaran et al. (WO 2015/148736 A1, cited in IDS).
Regarding claim 17, Vissvesvaran teaches a cell culture medium comprising a poloxamer prepared by a method [0011], wherein the poloxamer has a formula of HO(C2H4O)n(C3H6O)m(C2H4O)nH, wherein n is from about 60 to about 150, and m is from about 25 to about 60, wherein the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol [0079], which reads on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188, the composition having an average molecular weight in the range of about 6,000 g/mol to about 18,000 g/mol.
Vissvesvaran does not teach with sufficient specificity that the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the average molecular weight of Vissvesvaran’s poloxamer to be from about 6,000 to about 7,600 Daltons, which would read on the composition having an average molecular weight in the range of about 6,000 g/mol to about 7,600 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an average molecular weight that is suitable for Vissvesvaran’s poloxamer because Vissvesvaran teaches that the poloxamer has a formula of HO(C2H4O)n(C3H6O)m(C2H4O)nH, wherein n is from about 60 to about 150, and m is from about 25 to about 60, wherein the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol or from about 7680 to about 9510 g/mol [0079], which encompasses or overlaps with from about 6,000 to about 7,600 Daltons. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 18, Vissvesvaran teaches that the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol or from about 7680 to about 9510 g/mol [0079], which reads on wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 18,000 g/mol.
Vissvesvaran does not teach with sufficient specificity wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,400 g/mol, about 6,000 g/mol to about 7,200 g/mol, about 6,000 g/mol to about 7,000 g/mol, about 6,000 g/mol to about 6,800 g/mol, about 6,000 to about 6,600 g/mol, about 6,000 g/mol to about 6,400 g/mol, or about 6,000 g/mol to about 6,200 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the average molecular weight of Vissvesvaran’s poloxamer to be from about 6,000 to about 7,400 Daltons, which would read on wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 7,400 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing an average molecular weight that is suitable for Vissvesvaran’s poloxamer because Vissvesvaran teaches that the poloxamer has a formula of HO(C2H4O)n(C3H6O)m(C2H4O)nH, wherein n is from about 60 to about 150, and m is from about 25 to about 60, wherein the poloxamer has an average molecular weight of form about 6,000 to about 18,000 Daltons [0009] or from about 7000 to about 10000 g/mol or from about 7680 to about 9510 g/mol [0079], which encompasses or overlaps with from about 6,000 to about 7,400 Daltons. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 19, Vissvesvaran teaches that the cell culture medium [0011] is a chemically defined medium [0089], which reads on wherein the culture medium is a chemically defined medium as claimed.
Regarding claim 20, Vissvesvaran teaches that the cell culture medium [0011] is supplemented with buffers [0091], which reads on the culture medium of claim 17, further comprising one or more buffer components as claimed.

Response to Arguments
Applicant’s arguments, see p. 6-12, filed 10/25/2022, with respect to the rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 2016/0002401 A1) have been fully considered and are persuasive.  The rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 2016/0002401 A1) has been withdrawn. 
Applicant’s arguments, see p. 6-12, filed 10/25/2022, with respect to the rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 2016/0002401 A1) as applied to claim 1, and further in view of Vissvesvaran et al. (WO 2015/148736 A1) have been fully considered and are persuasive.  The rejection of claims 9-10 under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 2016/0002401 A1) as applied to claim 1, and further in view of Vissvesvaran et al. (WO 2015/148736 A1) has been withdrawn. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767